DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third gap not being in fluid communication with a first gap (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a second annular gap (19) is formed in between said inner tube (3), or said equipment or conduits, or said inner tube (3) and said equipment or conduits, and said assembly wall (35)” in lines 15-17, which is unclear as to what is capable of being between what. For examining purpose the limitations will examined under its merits. 
Claims 2-14 are rejected to on the basis of their dependency on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first, second, and third assembly units in claims 3 and 4, interpreted as being tube walls or junctions such as shown in the figured.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (U.S. Patent Publication No. 2005/0178535, “Ricci”) in view of Ford Global (German Patent Publication DE202015101120U1, “Ford”).

Regarding claim 1, Ricci discloses a double-tube heat exchanger (fig 1) comprising an outer tube (17, 19) and an inner tube (16, 20) concentrically arranged so as to form a first annular gap (13) in between said outer tube and said inner tube, wherein said outer tube is provided with at least an inlet connection (14) and with at least an outlet connection (as there would inherently be an outlet) for inletting and outletting, respectively, a first fluid flowing in said first annular gap, wherein said inner tube is provided with at least an inlet connection (11) and with at least an outlet connection (as there would inherently be an outlet) for inletting and outletting, respectively, a second fluid flowing in said inner tube for an indirect heat exchange with the first fluid, wherein said inlet and outlet connections of the inner tube are capable being jointed to equipment or conduits placed upstream and/or downstream of the heat exchanger (a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here), and wherein at least an assembly wall (23) joints a first end of said outer tube to said inner tube so as to seal said first annular gap at the first end of said outer tube, said heat exchanger  being characterized in that said inner tube is formed by at least two tube sections (16, 20), jointed each other by means of a joint of butt-to-butt type, wherein at least one (16) of said tube sections is integrally formed, as a single monolithic piece, with said assembly wall (fig 1). 
However, Ricci does not explicitly disclose wherein a second annular gap is formed in between said inner tube, or said equipment or conduits, or said inner tube and said equipment or conduits, and said assembly wall, wherein said second annular gap is exposed to the air and is in fluid communication neither with said first annular gap nor with said inner tube, and wherein said second annular gap is at least partially surrounded by said first annular gap. Ford, however, discloses a double-tube heat exchanger wherein a second annular gap (see annotated fig 1 below) is formed in between an inner tube (2) and an assembly wall (see annotated fig 1 below), wherein said second annular gap is exposed to the air and is in fluid communication neither with a first annular gap (see annotated fig 1 below) nor with said inner tube, and wherein said second annular gap is at least partially surrounded by said first annular gap (fig 1). It would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention for Ricci to provide the assembly wall shape of Ford in order to optimize the contact area of the outer pipe and pressure drop through the first annular gap. 


    PNG
    media_image1.png
    523
    723
    media_image1.png
    Greyscale




Regarding claim 2, the combination of Ricci and Ford discloses all previous claim limitations. Ricci further discloses a third tube section (see annotated fig 1 below) of the inner tube (16, 20), integrally formed with said assembly wall (32), is installed in between a first tube section (20) and a second tube section (see annotated fig 1 below) of the inner tube, wherein said first tube section is jointed, at one end thereof, to the third tube section and wherein said second tube section is jointed, at one end there of, to the third tube section.


    PNG
    media_image2.png
    468
    642
    media_image2.png
    Greyscale


Regarding claim 3, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses that said assembly wall comprises a first assembly element (see annotated fig 1 below, Ford), and a second assembly element (see annotated fig 1 below, Ford) reciprocally jointed by means of an intermediate junction (see annotated fig 1 below, Ford), wherein the first assembly element is jointed to the first end of said outer tube, and wherein the second assembly element is integrally formed with at least one of said tube sections of said inner tube (such as taught by Ricci).


    PNG
    media_image3.png
    523
    723
    media_image3.png
    Greyscale


	Regarding claim 4, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses that said assembly wall comprises a further third assembly element (see annotated fig 1 below), wherein said third assembly element is installed at said intermediate junction (see annotated fig 1 below) in between the first assembly element (see annotated fig 1 below) and the second assembly element (see annotated fig 1 below), so that a first end of the third assembly element is jointed to the first assembly element and the second end of the third assembly element is jointed to the second assembly element (fig 1, Ford).

    PNG
    media_image4.png
    523
    723
    media_image4.png
    Greyscale

	Regarding claim 5, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses that said third assembly element (see annotated fig 1 above, Ford) is a tube concentrically arranged with respect to said inner tube and said outer tube.

	Regarding claim 6, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses in that said inlet connection of the outer tube is installed at the second annular gap (such as taught by Ricci, see annotated fig 1 below). According to merriam-webster.com the term “at” can mean to indicate presence near. The inlet connection is near to the second annular gap and thus meets the limitation. 

    PNG
    media_image5.png
    523
    723
    media_image5.png
    Greyscale

	Regarding claim 7, the combination of Ricci and Ford discloses all previous claim limitations. Ricci further discloses in that a fluid conveyor (30) is installed in the first annular gap (13), wherein said fluid conveyor forms a third gap (between the fluid conveyer and inner tube) with said outer tube, wherein said third gap, at a first end (see annotated fig 1 below) thereof, is in fluid communication with said inlet connection (14) of the outer tube and is not in fluid communication with said first annular gap, and wherein said third gap, at a second end (see annotated fig 1 below) thereof, is in fluid communication with the first annular gap (13).




	Regarding claim 10, the combination of Ricci and Ford discloses all previous claim limitations. the limitation of “said tube section integrally formed with said assembly wall, or with said second assembly element, is a piece made by forging or casting” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Regarding claim 11, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses that the terminal portion of the second annular gap, delimited by the assembly wall, is provided with a convex shape facing the second annular gap (such as taught by Ford, see annotated fig 1 below).


    PNG
    media_image6.png
    523
    723
    media_image6.png
    Greyscale

Regarding claim 12, the combination of Ricci and Ford discloses all previous claim limitations. Ricci, as modified, further discloses that said assembly wall, on the first annular gap side and adjacently the inner tube, is provided with a curvilinear profile and a continuous slope (Such as taught by Ford, see annotated fig 1 below, there is curvilinear profile due to it being wrapped around a circular tube).

    PNG
    media_image7.png
    523
    723
    media_image7.png
    Greyscale


Regarding claim 14, the combination of Ricci and Ford discloses all previous claim limitations. Ricci further discloses that said first fluid is capable of being cooling water in boiling conditions, said second fluid is capable of being a hot process gas, and said heat exchanger is capable to be a quencher installed in a hydrocarbons steam cracking furnace for producing olefins (a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here).


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Ford as applied to claim 1 above, and further in view of Cosby (U.S. Patent Publication No. 2012/0318483).

	Regarding claim 8, the combination of Ricci and Ford discloses all previous claim limitations. However, they do not explicitly disclose that said inner tube has at least two internal diameters, different each other. Cosby, however, discloses a double-tube heat exchanger (figs 1-2) wherein an inner tube has at least two internal diameters, different each other (due to 32, 36, see annotated fig 2 below). Cosby teaches that providing protrusion induces turbulence and thus improves heat exchange efficiency (see ¶0035). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ricci, as modified, to provide the protrusions and thus different diameters of Cosby in order to improve heat exchange efficiency. 

    PNG
    media_image8.png
    525
    469
    media_image8.png
    Greyscale


	Regarding claim 9, the combination of Ricci and Ford discloses all previous claim limitations. Ricci further discloses that said outer tube (17, 19) comprises at least a fourth tube section (17), a fifth tube section (19) and a fourth assembly element (26), wherein said fourth assembly element is installed in between the fourth tube section and the fifth tube section so that said fourth assembly element, at a first end thereof, is jointed to an end of the fourth tube section and, at the other end thereof, is jointed to an end of the fifth tube section. However, they do not explicitly disclose wherein the internal diameter of the fourth tube section is different than the internal diameter of the fifth tube section. Cosby, however, discloses a double-tube heat exchanger wherein the internal diameter of an outer tube varies along its length (due to protrusions 30, see annotated fig 2 below). Cosby teaches that providing protrusion induces turbulence and thus improves heat exchange efficiency (see ¶0035). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ricci, as modified, to provide the protrusions and thus different diameters of Cosby in order to improve heat exchange efficiency.s

    PNG
    media_image9.png
    525
    469
    media_image9.png
    Greyscale





Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Ford as applied to claim 1 above, and further in view of Brucher (U.S. Patent No. 5,579,831).

Regarding claim 13, the combination of Ricci and Ford discloses all previous claim limitations. However, they do not explicitly disclose that one or more heat transfer elements and/or heat transfer filling materials are inserted into said second annular gap, wherein said heat transfer elements  and said heat transfer filling materials are configured for enhancing the heat transfer between said assembly wall and said inner tube, or said equipment or conduits, or said inner tube and said equipment or conduits. Brucher, however, discloses a double-tube heat exchanger (fig 1) wherein a heat transfer filling material (17) are inserted into a second annular gap (fig 1), wherein said heat transfer filling materials are configured for enhancing the heat transfer between said assembly wall and said inner tube (as it doesn’t allow heat to escape, see col 2, lines 23-31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ricci, as modified, to provide the  heat transfer filling material of Brucher in order to improve the heat transfer of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763